Opinion issued November 22, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00892-CR
NO. 01-11-00929-CR
———————————
In re JONATHAN perkins, a/k/a sedrick perkins, Relator

 

 

Original
Proceedings on Petitions for Writ of Mandamus
 

 
MEMORANDUM OPINION
          In
two petitions for writ of mandamus, relator, Jonathan Perkins, a/k/a Sedrick
Perkins, challenges the trial court’s failure to rule on his pro se motion for
hybrid representation.[1]  A criminal defendant is not entitled to
hybrid representation.  See Robinson v. State, 240 S.W.3d 919,
922 (Tex. Crim. App. 2007); Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995). 
Further, the law does not require a trial court to rule on pro se
motions filed in a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922. 
A trial court thus does not abuse its discretion by declining to rule on
a defendant’s pro se motion for hybrid representation.
          We deny the petitions for writ of mandamus.  
                                                PER
CURIAM
 
 
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
Do
not publish.   Tex. R. App. P. 47.2(b).
 




[1]           The
underlying cases are The State of Texas
v. Jonathan Perkins, No. 131708201010 and The State of Texas v. Jonathan Germaine Perkins, 131685401010, both
in the 339th District Court, Harris County, the Honorable Maria T. Jackson
presiding.